1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
     ABRAHAM STAPLETON,                                  CASE NO. 18cv733-LAB (JLB)
10
                                          Plaintiff,
                                                         ORDER ADOPTING REPORT AND
11
                         vs.                             RECOMMENDATION [Dkt 20];
12
     E. CRUZ, et al.,                                    ORDER REFERRING CASE TO
13                                     Defendants.       MAGISTRATE JUDGE FOR ALL
                                                         PURPOSES
14
15
16
17         On September 21, 2018, Plaintiff Abraham Stapleton moved to amend his complaint.
18   Dkt. 16. Magistrate Judge Jill L. Burkhardt issued a Report and Recommendation (R&R)
19   recommending that the motion be granted in part and denied in part. Dkt 20. Objections
20   were due on January 18, 2019, but none were filed. The Court has reviewed the R&R and
21   agrees with its rationale and conclusions. Judge Burkhardt’s R&R is ADOPTED IN FULL,
22   (Dkt. 20), and Plaintiff’s Motion to Amend is GRANTED IN PART and DENIED IN PART,
23   as set out in the R&R. Dkt. 16.
24         Because the parties have now consented to disposition by a magistrate judge, (Dkt.
25   22), this case is REFERRED FOR ALL PURPOSES to Judge Burkhardt. This includes
26   ///
27   ///
28   ///




                                                   -1-
1    disposition of the currently pending Motion for Summary Judgment, (Dkt. 21), and entry of
2    final judgment.
3          IT IS SO ORDERED.
4    Dated: January 30, 2019
5
                                                 HONORABLE LARRY ALAN BURNS
6                                                Chief United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               -2-
